   Case: 3:19-cv-00107-WHR Doc #: 34 Filed: 05/06/20 Page: 1 of 1 PAGEID #: 760




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF OHIO
                              WESTERN DIVISION AT DAYTON

MATTHEW GODSEY, et al.                             :

            Plaintiffs,                            :        Case No. 3:19cv107

   - vs -                                          :
                                                            Judge Walter H. Rice
AIRSTREAM, INC.
                                                   :
            Defendant.


                                              ORDER


            It is hereby ordered that the above captioned cause be administratively processed.1




                                                       /s/ Walter H. Rice (tp - per Judge Rice authorization after his review)
                                                        WALTER H. RICE, JUDGE
                                                       UNITED STATES DISTRICT COURT




       1
        Case consolidated with 3:19cv32, and all filings from this point to be made under Case Number
3:19cv32.
